Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is incomplete as the method claims does not recited any active steps
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-11 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Shiota et al. 6743553.
Shiota et al. 6743553 teaches with respect to example 1 a 53.42 nm thick film of SiON (43.2 % nitrogen based upon Si+N). Example 1 teaches a 65.77 nm thick film of SiON (29.1 % nitrogen based upon Si+N). Comparative example 2 teaches a 87.73 nm thick film of SiON (10.6 % nitrogen based upon Si+N) (see table 2)

 Claims 1,2,6-10 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Nozawa et al. JP 2016-018192.
Nozawa et al. JP 2016-018192 (machine translation attached) exemplifies in comparative example 1, an 8 nm low transmission layer (41At% N), an 21 nm high transmission layer (56 at% N as at [0103] of example 1), followed by a phase shifting layer, light shielding layer and protective layer which were patterned to form the phase mask [0125-013]. This mask was used with an ArF laser in an exposed process [0129].

 Claims 1,3, and 16 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Okubo et al. JP 10-048805 (machine translation of record in parent).
See the compositions using Ar:N2 of 14:1 or 10:5 in table 3 which are used as photomask blanks (thicknesses at 85.5 nm and 107.8 nm respectively)

Claims 1,2,6-10 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Nozawa et al. JP 2014-137388.
.

 Claims 1-12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Cheiu et al., “Si-N Attenuated phase shift layer for phase shift mask application”, IBM Tech. Disci. Bui, Vol. 35(3) pp 440-441 (08-1992).
Cheiu et al., “Si-N Attenuated phase shift layer for phase shift mask application”, IBM Tech. Disci. Bui., Vol. 35(3) pp 440-441 (08-1992) describes Si-N films formed by RF sputtering in the presence of argon and nitrogen. The nitrogen fraction in the final film was 0 
With respect to claim 11, the films formed with thicker thicknesses inherently teach each of the thicknesses between 0 nm and the largest thicknesses coated.

Claims 1-12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Inazuki et al. 20150125785.
Inazuki et al. in example 4 teaches a substrate coated with a 45 nm SiN layer with a 1 to 1 ratio in Si and N, followed by a SiNO with a 2:1:2 ratio (Si/N/O) [0089-0090]. The other examples used single layers with 50% nitrogen content. The nitrogen and oxygen content can be controlled by adjusting the feed rates of the gasses [0064]. The addition of other layers including etch stop layers is disclosed [0068]. Light shielding films and antireflective layers can also be used [0066].
The applicant is only accorded the US filing date until priority has been perfected.

  Claims 1,2,6-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa et al.  JP 2014-137388.
It would have been obvious to modify the photomask blanks of Nozawa et al. JP 2014-137388 by adding an etch stop layer based upon the disclosure at [0078] and/or to grade the nitrogen content of the upper layer based upon the teaching at [0063-0066]

Claims 1-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Inazuki et al. 20150125785


 Claims 1,3,11,15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shiota et al. 6743553.
It would have been obvious to one skilled in the art to modify the process of forming the mask of example 1, by decreasing the oxygen gas/nitrogen gas of the sputtering gas to form a film with at least 1.5 % less oxygen (to between 1 and 30% oxygen) and increasing the nitrogen content by at least 1.5% (to between 31.1 % and 60%) with a reasonable expectation of forming a useful attenuating phase mask blank and the subsequently patterned photomask based upon these ranges being within those taught by Shiota et al. 6743553 (see abstract).
In addition to the response above, the examiner holds that the case where the oxygen content is low (1%) will inherently increase the absorption of the layer.

Claims 1-6,11,12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa et al. JP 2016-018192.
It would have been obvious to one skilled in the art to modify example 1 by reducing the thickness of layer 22 for 17 nm to 10 nm or less, with a reasonable expectation of forming a useful mask based upon the direction to less than 20 nm at [0068].
.

Claims 1-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheiu et al., “Si-N Attenuated phase shift layer for phase shift mask application”, IBM Tech. Disci. Bui., Vol. 35(3) pp 440-441 (08-1992), in view of Sasamoto et al. 20150160549.
Sasamoto et al. 20150160549 teaches the use of etch stop layers in the formation of photomasks [0046]. The use of hard mask films to control the patterned etching of the light shielding film is disclosed [0049].
In addition to the basis above, the examiner holds that it would have been obvious to modify the mask blanks exemplified or rendered obvious by Cheiu et al., “Si-N Attenuated phase shift layer for phase shift mask application”, IBM Tech. Disci. Bui., Vol. 35(3) pp 440-441 (OS-1992) by adding an etch stop layer and/or a hard mask layer as taught by Sasamoto et al. 20150160549 as is known in the art to control etching.
Claims 1-13and 15-16  are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Iwamatsu et al. 5514499.
Iwamatsu et al. 5514499 teaches a mask with a quartz substrate (500) with a silicon nitride film having a refractive index of 3.4 and an extinction coefficient of 1.2 as translucent film (501). This was also coated with films (502 and 503) of SiOx and SiN as in figure 19A (29/10-52). A similar structure was formed with a 35 nm (0.035 micron)  SiNx film (501)with a refractive index of 2.4 and an extinction coefficient of 0.6, a 33 nm film of SiNy (502) having a refractive index of 3.4 and an extinction coefficient of 1.2 and a 38 nm third layer of SiNy (503) having a refractive index of 2.4 and an  extinction coefficient of 0.6 and was patterned to form 
The SiO2 and Si intermediate films are considered hard mask layers. The SiN layers are held to be Si rich based upon their large refractive indices and extinction coefficients. 
Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Al-Azawi, “optical properties of silicon nitride thin films deposited by TEACO2 laser induced chemical vapor deposition”, J. Kerbala Univ. Vol. 7(4) pp74-80 (2009).
Al-Azawi, “optical properties of silicon nitride thin films deposited by TEACO2 laser induced chemical vapor deposition”, J. Kerbala Univ. Vol. 7(4) pp74-80 (2009) teaches the deposition of silicon nitride films on a quartz glass substrate to a thickness of 600 nm (page 75). The films include those of Si0.84N0.16 and Si0.59N0.41 (page 76)
Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Chang et al., “The low temperature a-SiNx films with high impermeability and high optical band gap with application to organic light-emitting diodes”, J. Appl. Phys., Vol. 98 084501 (2005).
Chang et al., “The low temperature a-SiNx films with high impermeability and high optical band gap with application to organic light-emitting diodes”, J. Appl. Phys., Vol. 98 084501 (2005) describes the deposition of a-SiNx films on p-type Si substrates and quartz substrates (which allowed their optical bandgaps to be measured) (section II).  Si0.75N0.25, Si0.68N0.32 and Si0.56N0.44 binding energy data is shown in figure 3. Si0.68N0.32 and Si0.65N0.35 .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10678125. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and those of the patent seeks coverage for photomask having SiN light shielding films with nitrogen content of 3-50 at%. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tomofuji et al. 5660956 (see table 1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        June 16, 2021